Robert J. Aiello                                                                                    69-06 Grand Avenue
Deveraux L. Cannick                                                                            Maspeth, New York 11378
    ———                                                                             (718) 426-0444, FAX (718) 803-9764
Jennifer Arditi                                                                         Email: info@aielloandcannick.com

                                                                                                         NEW YORK OFFICE
                                                                                                     (By Appointment Only)
                                                                                                           (212) 233-3335


                                                      July 5, 2021


VIA ECF
Honorable Ann M. Donnelly
United States District Court Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

          Re:     United States v. Robert Kelly, 19-286 (S-1)(AMD)

Dear Judge Donnelly:

        We write to request a delay in the commencement of Robert Kelly’s trial. While he is anxious to move
forward and address the charges against him, it is my considered view that given my limited access to him as
well as circumstances of his detention, I simply do not have enough time to adequately meet with him and also
digest the massive discovery.

        We were retained to join Mr. Kelly’s defense team on 6/21/2021. On 6/21/2021, Mr. Kelly was
transferred from Chicago to MDC Brooklyn. He arrived at the MDC facility on 6/22/2021. He was
immediately placed in quarantine. To adequately prepare to confront Robert Kelly’s accusers, I must have
access to Mr. Kelly. Given his quarantine status, it has not been possible for us to meet. Robert will be in
quarantine for 14 days from the date of his arrival at MDC, Brooklyn. Moreover, when he is out of quarantine,
MDC has very limited conference rooms for us to meet. If a room is not available, then we must meet at a table
along with other attorneys and their respective clients. The nature of the evidence here does not lend itself to
open frank discussions in such an environment. Before agreeing to joining Mr. Kelly’s defense team, I was
aware of the trial date. Although, I thought that that it would take a herculean effort to get up to speed, I thought
it would be possible to do so. However, with Mr. Kelly not being available and the limited access that would be
available to effectively meet with him, we would not have enough time to have meaningful preparation for an
August 9th trial date.
       The charges here are serious. The consequences are dire. Mr. Kelly not only has a right to an attorney of
his choosing but also the right to effective and meaningful representation. The aforementioned circumstances
deny him those rights.

        Therefore, we respectfully request an adjournment of the trial date so that he can adequately prepare and
assist in his defense. My request is not by any means a dilatory tactic. As I mentioned previously, Robert is
anxious to have his day in court; however not at the expense of his Sixth Amendment rights. In the interest and
fair play, Robert Kelly respectfully request that his trial date be postponed.

       Thank you in advance for your consideration.


                                                    Respectfully submitted,

                                                    /s/ Deveraux L. Cannick

                                                    Deveraux L. Cannick

DLC/mw
cc:  All parties via ECF
